{¶ 94} I concur in the majority's analysis and disposition of appellant's assignments of error I, II, III, and IV.
 {¶ 95} I respectfully dissent from the majority's disposition of appellant's fifth assignment of error. Although appellant did not object to the admission into evidence of the NHTSA manual, which contained the challenged testimony, appellant timely objected when the challenged testimony was elicited on direct examination from the arresting officer. Unlike the majority, I find that the statistical nature of this testimony went to the ultimate fact to be determined by the jury and created a reasonable probability that it contributed to appellant's conviction; therefore, it was not harmless beyond a reasonable doubt.
 {¶ 96} I would sustain appellant's fifth assignment of error, reverse the conviction, and remand the matter for a new trial.